DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2 is are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the main surfaces of the plate" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 6, 7, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trovato et al. (US 2009/0306633 A1, hereafter 'Trovato') in view of Yue et al. (non-Patent Literature titled "Gold-implanted plasmonic quartz plate as a launch pad for laser-driven photoacoustic microfluidic pumps" and cited by applicant - the examiner notes that it appears two copies of the same document (albeit from different sources) were submitted 3/11/22 - hereafter referred to as 'Yue').
As to claim 1, Trovato discloses an ingestible fluid delivery device (see embodiments disclosed in Figs. 9A-9B) comprising: a body (housing 102) including one or more walls defining an interior and having one or more outlets (“at least one respective aperture (970)”) extending therethrough (see abstract, para 0111, 0119); and a controller (906).
Trovato is silent to an ultrasonic resonance member comprising a treated substrate having a fluid interface surface; a laser light source oriented to direct a pulsed light beam at the ultrasonic resonance member to urge a fluid therapeutic disposed within the interior into a jet stream; and a controller configured to control operation of the laser light source.
Yue discloses an ultrasonic resonance member comprising a treated substrate (see page 6581-6583 disclosing a quartz window plate having Au particles imbedded therein) having a fluid interface surface (Figs. 1-5 demonstrate setup of window having a surface in contact with fluid); a laser light source oriented to direct a pulsed light beam at the ultrasonic resonance member to urge a fluid therapeutic disposed within the interior into a jet stream (see first paragraph of Results and Discussion section which describes 527-nm pulsed laser); and a controller configured to control operation of the laser light source (see at least page 6581 which discusses experimenting with differently powered and sized lasers; therefore some form of controller to control operation of the laser must necessarily be present).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato (which already discloses that different types of pressure and actuation mechanisms can be used – see para 0068, 0111, 0118, 0126) in view of Yue such that Trovato uses an ultrasonic resonance member comprising a treated substrate having a fluid interface surface; a laser light source oriented to direct a pulsed light beam at the ultrasonic resonance member to urge a fluid therapeutic disposed within the interior into a jet stream; and a controller configured to control operation of the laser light source. One would have been motivated to do so as a known way of providing pressure to drive fluid in a jet stream (see pages 6580-6585 of Yue).

As to claim 2, Trovato in view of Yue teaches the ingestible fluid delivery device of claim 1 as described above. 
Trovato is silent to wherein the ultrasonic resonance member comprises either (a) a plate, the fluid interface surface comprises at least one of the main surfaces of the plate, and the one or more outlets are aligned with the fluid interface surface across a portion of the interior, or (b) a rod, the fluid interface surface comprises an annular outer surface of the rod, and the one or more outlets are aligned radially outward of the rod across a portion of the interior. 
Trovato does however disclose a plate (piston-type member 130; see Fig. 1) with a fluid interface surface (surface that contacts fluid within reservoir 104) that comprises at least one of the main surfaces of the plate, and one or more outlets (outlet at valve 106) are aligned with the fluid interface surface across a portion of the interior (Fig. 1). Furthermore Yue teaches placing its substrate/plate at different angles, and how “the jets launched by the micropump from the quartz window always flow normal to the window surface regardless of the direction of the laser beams” (see page 6581).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention, when modifying Trovato in view of Yue, to do so such that the ultrasonic resonator member comprises a plate, the fluid interface surface comprises at least one of the main surfaces of the plate, and the one or more outlets are aligned with the fluid interface surface across a portion of the interior. One would have been motivated to do so in order to orient the plate such that fluid exits out of the one or more outlets (see page 6581 of Yue).

As to claim 6, Trovato in view of Yue teaches the ingestible fluid delivery device of claim 1 as described above. Trovato further discloses a pH sensor (see para 0139, 0155-0157). While Trovato does not expressly recite wherein the controller is configured to activate the laser light source in response to the pH sensor determining that the body is in an environment having a pH value above a predetermined threshold, it would have been obvious to one having ordinary skill in the art, when modifying Trovato in view of Yue as described above, to further do so such that the controller is configured to activate the laser light source in response to the pH sensor determining that the body is in an environment having a pH value above a predetermined threshold (see Trovato already teaching its controller activating fluid delivery based off pH values in at least para 0139, 0155-0157 of Trovato).
As to claim 7, Trovato in view of Yue teaches the ingestible fluid delivery device of claim 1 as described above. Trovato further discloses wherein the one or more outlets (970) are oriented (a) along a longitudinal axis of the body to provide a luminal delivery of the fluid (see Figs 9A-9B of Trovato, apertures 970 located along a central horizontal axis of capsule 900).

As to claim 15, Trovato discloses a drug delivery device (see embodiments disclosed in Figs. 9A-9B) comprising: a container (housing 102; or alternatively barrel of medicament dispensing system 901) defining an interior with an outlet (970); 
Trovato is silent to an ultrasonic resonance member, the ultrasonic resonance member comprising a treated substrate and having a fluid interface surface in contact with a fluid therapeutic disposed within the interior, the fluid interface surface aligned with the outlet of the container; and a laser light source oriented and configured to direct a pulsed light beam at the ultrasonic resonance member to urge a fluid therapeutic disposed within the container into a jet stream.
Yue discloses an ultrasonic resonance member comprising a treated substrate (see page 6581-6583 disclosing a quartz window plate having Au particles imbedded therein) having a fluid interface surface (Figs. 1-5 demonstrate setup of window in contact with fluid); a laser light source oriented and configured to direct a pulsed light beam at the ultrasonic resonance member to urge a fluid therapeutic disposed within the container into a jet stream (see first paragraph of Results and Discussion section which describes 527-nm pulsed laser).
It would been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato (which already discloses that different types of pressure and actuation mechanisms can be used – see para 0068, 0111, 0118, 0126) in view of Yue such that Trovato includes an ultrasonic resonance member, the ultrasonic resonance member comprising a treated substrate and having a fluid interface surface in contact with a fluid therapeutic disposed within the interior, the fluid interface surface aligned with the outlet of the container; and a laser light source oriented and configured to direct a pulsed light beam at the ultrasonic resonance member to urge a fluid therapeutic disposed within the container into a jet stream. One would have been motivated to do so as a known way of providing pressure to drive fluid in a jet stream (see pages 6580-6585 of Yue).

As to claim 16, Trovato in view of Yue teaches the drug delivery device of claim 15 as described above. Trovato does not expressly recite wherein the ultrasonic resonance member comprises a portion of the container. However Yue teaches wherein the ultrasonic resonance member comprises a portion of the container (plate of Yue located within rectangular cuboid as seen in Fig. 1C and the assembly of cuboid + plate being interpreted as the container). It would have been obvious to one having ordinary skill in the art, when modifying Trovato in view of Yue as described above, to further do so such that the ultrasonic resonance member comprises a portion of the container. One would have been motivated to do so so that the ultrasonic resonance member can be used to form a liquid jet within the container for expelling fluid out of the container (see pages 6580-6585 of Yue).
As to claim 17, Trovato in view of Yue teaches the drug delivery device of claim 15 as described above. Trovato does not expressly recite wherein the ultrasonic resonance member is disposed within the interior of the container; and the container further comprises a window allowing the laser light source to direct a pulsed light beam through the window. Yue teaches wherein the ultrasonic resonance member is disposed within the interior of the container (see Fig. 1(c)); and the container further comprises a window (outer wall of cuboid in Fig. 1(c) comprising a window) allowing the laser light source to direct a pulsed light beam through the window (see Fig. 1(c)). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato further in view of Yue such that the ultrasonic resonance member is disposed within the interior of the container; and the container further comprises a window allowing the laser light source to direct a pulsed light beam through the window. One would have been motivated to do so to allow for a laser placed outside of the container (as shown by Yue) to be pulsed into the container for causing the ultrasonic resonance member to create jets of fluid (see pages 6580-6585 of Yue).
As to claim 18, Trovato in view of Yue teaches the drug delivery device of claim 15 as described above. Trovato does not expressly recite wherein the laser light source is oriented to direct a pulsed light beam along an axis generally parallel with the interface surface. However Yue teaches placing its substrate/plate at different angles, and how “the jets launched by the micropump from the quartz window always flow normal to the window surface regardless of the direction of the laser beams” (see page 6581). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato in view of Yue such that the laser light source and/or the interface surface are oriented in a variety of manners, including such that the laser light source is oriented to direct a pulsed light beam along an axis generally parallel with the interface surface. One would have been motivated to do so as a way to control a direction of the jet of fluid (see page 6581 of Yue).

As to claim 19, Trovato in view of Yue teaches the drug delivery device of claim 15 as described above. Trovato further discloses wherein the container comprises a first container; and further comprising: a second container defining an interior with an outlet (see embodiment of Figs. 12-13 showing two cooperating containers (housings 1202 and 1204, or alternatively barrels of respective dispensing systems 901), wherein the outlets of the first and second containers are fluidly connected (see Fig. 12; outlets located at respective closure members 964 would be in fluid communication when located within a body lumen).
Trovato is silent to wherein the ultrasonic resonance member comprises a first ultrasonic resonance member; and a second ultrasonic resonance member comprising a treated substrate having a fluid interface surface in contact with a fluid therapeutic disposed within the interior of the second container, the fluid interface surface of the second ultrasonic resonance member aligned with the outlet of the second container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato further such that the ultrasonic resonance member comprises a first ultrasonic resonance member; and further comprises a second ultrasonic resonance member comprising a treated substrate having a fluid interface surface in contact with a fluid therapeutic disposed within the interior of the second container, the fluid interface surface of the second ultrasonic resonance member aligned with the outlet of the second container. One would have been motivated to do so as a mere duplication of parts, wherein it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

As to claim 20, Trovato in view of Yue teaches the drug delivery device of claim 19 as described above. Trovato does not expressly recite wherein the laser light source comprises a first laser light source; and further comprising a second laser light source, the second laser light source oriented and configured to direct a pulsed light beam into the second ultrasonic resonance member to urge a fluid therapeutic disposed within the second container into a jet stream. However, similar to what was noted in the rejection of claim 19 above, modifying Trovato further such that the laser light source comprises a first laser light source; and to further comprise a second laser light source, the second laser light source oriented and configured to direct a pulsed light beam into the second ultrasonic resonance member to urge a fluid therapeutic disposed within the second container into a jet stream would constitute a mere duplication of parts, wherein it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04).

Claim(s) 9, 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trovato in view of Yue as applied to claim 1 above, and further in view of Bao et al. (US 2018/0238358 A1, hereafter 'Bao').
As to claim 9, Trovato in view of Yue teaches the ingestible fluid delivery device of claim 1 as described above, but does not expressly recite wherein the treated substrate of the ultrasonic resonance member comprises a treated glass substrate.
Bao however discloses using treated glass substrates in combination with lasers for formation of liquid jets (see para 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato/Yue in view of Bao such that the treated substrate of the ultrasonic resonance member comprises a treated glass substrate. One would have been motivated to do so as Bao teaches that treated glass is a known type of material that can be used for generating liquid jets (see para 0015, 0018, 0022 of Bao).

As to claim 26, Trovato in view of Yue teaches the drug delivery device of claim 15 as described above, but does not expressly recite wherein the treated substrate of the ultrasonic resonance member comprises a treated glass substrate.
Bao however discloses using treated glass substrates in combination with lasers for formation of liquid jets (see para 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato/Yue in view of Bao such that the treated substrate of the ultrasonic resonance member comprises a treated glass substrate. One would have been motivated to do so as Bao teaches that treated glass is a known type of material that can be used for generating liquid jets (see para 0015, 0018, 0022 of Bao).

As to claim 27, Trovato in view of Yue teaches the drug delivery device of claim 19 as described above, but does not expressly recite wherein the treated substrate of the second ultrasonic resonance member comprises a treated glass substrate.
Bao however discloses using treated glass substrates in combination with lasers for formation of liquid jets (see para 0015).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Trovato/Yue in view of Bao such that the treated substrate of the second ultrasonic resonance member comprises a treated glass substrate. One would have been motivated to do so as Bao teaches that treated glass is a known type of material that can be used for generating liquid jets (see para 0015, 0018, 0022 of Bao).

Allowable Subject Matter
Claims 4, 5, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to claim 4, Trovato in view of Yue teaches the ingestible fluid delivery device of claim 1 as described above, but is silent to an isolator extending across the interior of the body to divide the interior into a laser compartment and a fluid compartment, wherein the one or more outlets extend through the one or more walls into the fluid compartment and the laser light source is disposed within the laser compartment to direct a pulsed light beam at the ultrasonic resonance member through the isolator in combination with the limitations of claim 1.
As to claim 5, Trovato in view of Yue teaches the ingestible fluid delivery device of claim 1 as described above, but is silent to wherein the ultrasonic resonance member comprises an isolator that extends across the interior of the body to divide the interior into a laser compartment and a fluid compartment, wherein the one or more outlets extend through the one or more walls into the3First Preliminary Amendment fluid compartment and the laser light source is disposed within the laser compartment to direct a pulsed light beam at the isolator to urge the fluid therapeutic into a jet stream in combination with the limitations of claim 1.
As to claim 21, Trovato in view of Yue teaches the drug delivery device of claim 20 as described above, but each are silent to wherein the fluid therapeutics disposed within the interiors of the first and second containers comprise a first fluid therapeutic and a second fluid therapeutic; and vortices generated by the jet streams within the first and second containers mix the first and second fluid therapeutics together to deliver a mixture in combination with the rest of the elements of claims 15, 19, and 20.
As to claim 22, Trovato in view of Yue teaches the drug delivery device of claim 19 as described above, but each are silent to wherein the first and second ultrasonic resonance members comprise a single-piece plate member; and the laser light source is oriented to direct a pulsed light beam along a longitudinal axis of the single-piece plate member to urge fluid therapeutics disposed within the first and second containers into jet streams to drive the fluid therapeutics through the outlets of the first and second containers, respectively, mixing the fluid therapeutics together in combination with the limitations of claims 15 and 19.
Claim 23 depends from claim 22.
As to claim 24, Trovato in view of Yue teaches the drug delivery device of claim 19 as described above, but each are silent to wherein vortices generated by the jet streams within the first and second containers reconstitute a lyophilized drug compound using a diluent solution in combination with the limitations of claims 15 and 19.
As to claim 25, Trovato in view of Yue teaches the drug delivery device of claim 19 as described above, but each are silent to wherein the laser light source comprises an array of laser light sources, the array including a plurality of laser light sources disposed about a circumference of the container and configured to be sequentially activated around the circumference to create a vortex in a therapeutic fluid in the container and a central laser light source configured to direct the vortex toward the outlet in combination with the limitations of claim 15.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783